Taliaferro, J.
The defendant is sued on a promissory note for $592 10, which purports to he signed by an agent.acting for the defendant. The defendant pleads the general issue. Judgment was rendered in the court below for the plaintiffs, and the defendant appealed. There is no evidence in the record showing that the person who signed the note was authorized by the defendant to do the act. Under the pleadings it was incumbent upon the plaintiff to make this proof.
It is therefore ordered, adjudged and decreed that the judgment of the district court be annulled, avoided and reversed. It is further ordered that judgment he rendered in favor of the defendant as of. nonsuit, the plaintiffs paying costs in both courts.